CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Independent Registered Public Accounting Firm" within the Prospectus and Statement of Additional Information of Stone Ridge Trust III and to the use of our report dated March 18, 2015, with respect to the financial statements of Stone Ridge Trust III as of March 12, 2015, in the Registration Statement (Form N-2) and related Prospectus and Statement of Additional Information of Stone Ridge Trust III to be filed with the Securities and Exchange Commission in this Pre-Effective Amendment No. 2 to the Registration Statement under the Securities Act of 1933 (Registration No. 333-201265). /s/ Ernst & Young LLP New York, NY March 18, 2015
